Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Jun. 25, 2020 are acknowledged and have been fully considered.  Claims 1, 3-6, 8, 10, 12-15, 17, and 19 are now pending.  Claims 2, 7, 9, 11, 16, 18, and 20-24 are cancelled; claims 1, 3-6, 8, 10, 12, and 13 are amended; claims 10, 15, 17, and 19 are withdrawn.  Claims 1, 3-6, 8, and 12-14 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claims 1, 3-6, 8, and 12-14 under 35 U.S.C. 103(a) is withdrawn in favor of the new rejection presented below as necessitated by applicants' amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 3-6, 8, and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHEN (US 2010/0324120; Pub. Dec. 23, 2010), BYSTRÖM (US 6,045,828; Issued Apr. 4, 2000), TAN (Tan, Y., et al. Human Gene Therapy (1999), 10(13); 2153-2161), and optionally de FOUGEROLLES (US 2013/0156849; Pub. Jun. 20, 2013; on IDS).  
Chen discloses improved lipid particle formulations comprising cationic (ionizable) lipids for delivery of active agents for general therapeutic use (title; abstract; [0002], [0010]-[0011], [0043]).  Chen focuses on nucleic acid delivery ([0002], [0010]; claims 12, 26, 29), teaching that the lipid particles may be used for delivery of mRNA ([0018], [0021], [0042], [0425]-[0426]).  The lipid particles comprise 1) a cationic lipid, 2) DSPC, 3) cholesterol, and 4) a PEG-lipid ([0020], [0055], [0163], [0523]; claims 3-6).  Chen teaches DLin-M-C3-DMA (elected species) as the ionizable lipid (abstract; [0013]-[0014], [0043]), DSPC (elected species) as a neutral lipid ([0020], [0055]-[0060], [0163]-[0164]), and cholesterol as a sterol ([0020], [0050], [0055]-[0060]).  Additionally, Chen teaches the lipid particles may comprise an active agent that may be within or associated with the exterior or interior lipid surface of the lipid particle ([0165]).  The active agents taught by Chen include anti-inflammatory agents and steroids ([0169]).  Further, Chen teaches the use of 
For instance, Byström discloses compositions for preparing liposomes for treating inflammatory conditions (title; abstract; col. 6, lines 8-11 and 20-26).  The compositions may comprise mixtures of lipids such as DSPC and cholesterol (col. 2, lines 61 to col. 3, line 20).  Byström teaches that the active agent is preferably a steroid ester, and rofleponide palmitate (elected species) is taught as the most preferred active component (col. 4, lines 3-14; claim 15; Examples).  Byström teaches that such active agents having a long hydrocarbon chain can be incorporated into the lipid bilayers of the liposomes, aiding encapsulation of the actives in the liposomes, due to the fatty acid ester (e.g., palmitate moiety) acting as hydrophobic anchor in the liposome bilayer (col. 3, lines 35-39).  
Tan reports on the role of immunostimulation in cationic lipid vector mediated transgene expression (title; abstract).  Echoing the teachings of Chen that delivery of nucleic acids can stimulate an immune response (see Chen at [0007]), Tan teaches that administration of nucleic acids in cationic lipid vectors induces proinflammatory cytokines which cause toxicity and inhibit gene expression (abstract; Overview; Introduction, bridging pgs. 2153-2154).  Tan teaches that a steroid-based anti-inflammatory agent (dexamethasone) suppressed cytokine production and led to significantly higher levels of transgene expression (abstract; Overview; p. 2158, 1st col.; p. 2160, 1st
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined an anti-inflammatory agent and a nucleic acid (such as an mRNA) in Chen's lipid particles.  One would have been motivated to do so with the expectation of preparing liposomes suitable for delivering a therapeutic nucleic acid for the treatment of inflammatory conditions.  Further, by selecting rofleponide palmitate as the anti-inflammatory agent one would have expected improved encapsulation by using rofleponide palmitate per Byström's teachings.  Additionally, based on Tan, one would have had a reasonable expectation that a steroid-based anti-inflammatory agent would reduce the immune inflammatory response and result in higher expression of the delivered nucleic acid message.  One would have had a high expectation of success because Chen teaches the use of all of these components (e.g., mRNA, anti-inflammatory agents, and steroids).  It is well within the skill of the ordinary artisan to select a known drug for its known use.  Therefore if an artisan wanted to produce liposomes for treating inflammatory conditions and/or for reducing the immune/inflammatory response to cationic lipid vectors carrying nucleic acids, one would have been motivated to use rofleponide palmitate.  Doing so amounts to no more than either combining prior art elements according to known methods to yield predictable results; or the use of a known technique (an anti-inflammatory agent) to improve similar products (cationic lipid particles for the delivery of nucleic acids) in the same way.  
Regarding claim 6, Chen teaches PEG-DMG ([0020]), the PEG having an average molecular weight of 2,000 Da ([0056], [0058]-[0060]).  Regarding applicants' elected species of polymer-conjugated lipid (i.e., dimyristoyl phosphatidyl ethanolamine-
de Fougerolles discloses formulations for delivering nucleic acids including mRNA (which is taught as preferred), said formulations may be lipid nanoparticles such as liposomes (title; abstract; [0005]-[0006], [0016], [0021], [0034]-[0037], [0054], [0058], [0378]), and can be used to treat inflammation and inflammatory disorders ([0641]).  de Fougerolles teaches such lipid formulations may contain lipids including DSPC, cholesterol, DLin-MC3-DMA, and PEG-DMG ([0006]-[0008], [0034]-[0037]).  de Fougerolles teaches PEG-DMG 2000 (1,2-dimyristoyl-sn-glycero-3-phophoethanolamine-N-[methoxy (polyethylene glycol)-2000).  Thus, the PEG-DMG of Chen is either the same as applicants' elected species per the teachings of de Fougerolles, or it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the PEG-DMG of de Fougerolles (taught to be applicants' elected species) in the compositions of Chen (e.g., since de Fougerolles teaches this lipid for substantially the same use as the lipids of Chen; See MPEP § 2144.06(II)).  
Regarding claim 12, Chen teaches the weight ratio of lipid phase:nucleic acid is at least about 0.5:1 to 20:1 ([0064]).  
Regarding claim 13, the amount of drug is clearly a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the condition(s) to be treated and their severity, the route(s) of prima facie obvious, at least as a starting point for further optimization.  Additionally, the amounts exemplified by both Chen and Byström overlap with the instantly claimed range, both suggesting substantially similar amounts of active agent.  See pars. [0084]-[0097] of Chen and the Examples of Byström, which teach a ratio of about 10:1 (lipid to active).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that an anti-inflammatory agent with an mRNA in a liposome gave improved protein expression compared to liposomes without rofleponide palmitate (R-C16) (response, pgs. 7-8).  
First, as explained in the prior Office Action, applicants have not provided evidence in the form of a declaration or affidavit, and the arguments of counsel cannot take the place of evidence in the record.  See MPEP § 716.01(c)(II) and MPEP § 2145.  
Second, applicants have not compared the claimed subject matter to the closest prior art as required by MPEP § 716.02(e).  Although applicants assert that the combination of an anti-inflammatory with a liposome gave improved anti-inflammatory activity compared to administration of an anti-inflammatory prior to liposome administration, or compared to free rofleponide (i.e., rofleponide without a hydrophobic C16 moiety per Fig. 4 of the instant application) in combination with liposomes, the prior comprising a hydrophobic anti-inflammatory agent (with a hydrophobic C16 moiety), NOT administration of an anti-inflammatory prior to liposome administration or the free anti-inflammatory drug along with liposomes.  Thus, the prior art is closer to the claimed subject matter than the evidence pointed to in support of applicants' argument.  Indeed, at the top of p. 8 of the 12/23/19 response, applicants admit that Byström teaches that liposomes containing rofleponide palmitate have anti-edema efficacy.  
Third, as explained in the prior Office Action, the assertion of unexpected results is insufficient to overcome the strong prima facie case of obviousness in this case at least because the broad instant claims are not commensurate in scope with what applicants assert to be unexpected.  For example, claim 1 broadly recites ANY ionizable lipid, ANY neutral lipid, ANY sterol, and ANY polymer conjugated lipid.  However, the data presented in Figs. 2-10 are limited to a very specific set of lipids in a very specific ratio as the lipid phase (e.g., DLin-MC3-DMA (or Merck-32, or KL-10, or Acuitas-5), DSPC, cholesterol, and DMPE-PEG2000; see Fig. 1A; [0020], [0092]; Table 2).  The figures also show that the ratio of rofleponide palmitate (R-C16):mRNA (Fig. 3C) and the ratio of ionizable lipid:R-C16 (Figs. 7C and 8C) are crucial to achieving improved protein expression.  None of these features is reflected in claim 1.  There is no reasonable basis to believe that any unexpected properties could be extrapolated to ANY species of the broad classes of "ionizable lipids", "neutral lipids", "sterols", and "polymer conjugated lipids" per the breadth of instant claim 1.  Nor do applicants provide sufficient written description for which combinations of species from each of these genera would achieve these improved results (beyond the narrow examples instantly cited).  In other words applicants have not 
Fourth, the alleged unexpected effect is not unexpected.  Specifically, the addition of an anti-inflammatory agent to a nanoparticle containing an mRNA to be expressed would be expected to result in increased expression of the message.  Inflammatory responses are well-known to be caused by administration of lipid-nucleic acid complexes, and inhibiting such inflammatory responses is known to improve gene expression.  For example, TAN (Tan, Y., et al. Human Gene Therapy (1999), 10(13); 2153-2161) reports on the role of immunostimulation in cationic lipid vector mediated transgene expression (title; abstract).  Tan teaches that administration of nucleic acids in cationic lipid vectors induces proinflammatory cytokines which cause toxicity and inhibit gene expression (abstract; Overview; Introduction, bridging pgs. 2153-2154).  The steroid-based anti-inflammatory agent dexamethasone suppressed cytokine production and led to significantly higher levels of transgene expression (abstract; Overview; p. 2158, 1st col.; p. 2160, 1st col.; Figs. 4-6).  Thus, one of skill in the art would not find the results proffered by applicants to be surprising or unexpected.  
Applicants argue that Chen does not teach delivery of mRNA (response, p. 8).  
This argument is perplexing because applicants admit that Chen teaches delivery of mRNA (citing Chen at pars. [0425]-[0426]).  
Applicants argue that an artisan would not have had reason or motivation to make the claimed nanoparticles (response, p. 9).  
Ample motivation and reasoning has been discussed in the Office Action.  

Summary/Conclusion
Claims 1, 3-6, 8, and 12-14 are rejected; claims 2, 7, 9, 11, 16, 18, and 20-24 are cancelled.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658